              Case 19-31755-KRH                           Doc 15            Filed 04/25/19 Entered 04/25/19 16:58:53                                                 Desc Main
                                                                           Document      Page 1 of 70
 Fill in this information to identify your case:

 Debtor 1                   Lewis G. Hall
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Sheila G. Hall
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF VIRGINIA

 Case number           19-31755
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             345,400.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              71,321.37

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             416,721.37

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             345,229.93

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                5,286.01

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             147,927.74


                                                                                                                                     Your total liabilities $               498,443.68


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                7,955.53

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,267.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                          Desc Main
                                                                     Document      Page 2 of 70
 Debtor 1      Lewis G. Hall
 Debtor 2      Sheila G. Hall                                                             Case number (if known) 19-31755

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $           6,981.20


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              5,286.01

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 5,286.01




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 19-31755-KRH                               Doc 15            Filed 04/25/19 Entered 04/25/19 16:58:53                                   Desc Main
                                                                                Document      Page 3 of 70
 Fill in this information to identify your case and this filing:

 Debtor 1                    Lewis G. Hall
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Sheila G. Hall
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF VIRGINIA

 Case number            19-31755                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        14406 Woodleigh Drive                                                          Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Chester                           VA        23831-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $345,400.00                $345,400.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Sole
        Chesterfield                                                                   Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Tax Assessment - $345,400
                                                                                Zillow Range - $351,000 - $388,000


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $345,400.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 19-31755-KRH                        Doc 15            Filed 04/25/19 Entered 04/25/19 16:58:53                                      Desc Main
                                                                       Document      Page 4 of 70
 Debtor 1        Lewis G. Hall
 Debtor 2        Sheila G. Hall                                                                                     Case number (if known)       19-31755

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Honda                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Odyseey                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2004                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                231,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value KBB
         NO LIENS                                                    Check if this is community property                                $2,181.00                  $2,181.00
                                                                     (see instructions)



  3.2    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Crown Victoria                                  Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2011                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:              200,000+                  Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value NADA
         PAY DIRECT                                                  Check if this is community property                                $4,840.00                  $4,840.00
                                                                     (see instructions)



  3.3    Make:       Nissan                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Quest                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2004                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:              200,000+                  Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Value NADA
         PAY DIRECT                                                  Check if this is community property                                $4,400.00                  $4,400.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $11,421.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household Goods                                                                                                                 $1,000.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                      Desc Main
                                                                     Document      Page 5 of 70
 Debtor 1       Lewis G. Hall
 Debtor 2       Sheila G. Hall                                                                      Case number (if known)     19-31755

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    2 TVs, 2 wifi boxes, 2 cell phones                                                                           $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothes                                                                                                        $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Wedding and Engagement Rings                                                                                   $800.00


                                    Misc. Jewelry                                                                                                  $100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $3,200.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.
Official Form 106A/B                                                  Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 19-31755-KRH                                      Doc 15               Filed 04/25/19 Entered 04/25/19 16:58:53                           Desc Main
                                                                                      Document      Page 6 of 70
 Debtor 1         Lewis G. Hall
 Debtor 2         Sheila G. Hall                                                                                              Case number (if known)   19-31755


16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash -
                                                                                                                                 Approx.                                   $60.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:
                                                                                                  VA N Motion, LLC Bank Accounts:
                                                                                                  Wells Fargo Business Checking Account
                                                                                                  ending 5020 - $110
                                                                                                  Wells Fargo Business Checking Account
                                                                                                  ending 3167 - $58 // Gas account
                                              17.1.       Bank Accounts                           Wells Fargo Business Savings - $0                                      $158.00

                                                                                                  Wells Fargo Checking Account ending 6502 -
                                                                                                  <$39> negative
                                                                                                  Wells Fargo Savings Account - $20
                                                                                                  Wells Fargo Checking - $280 // Account is
                                                                                                  joint with son; the money in the account
                                              17.2.       Bank Accounts                           belongs to her son.                                                      $20.00

                                                                                                  It's A Pleasure Waiting on You LLC Bank
                                                                                                  Accounts:
                                                                                                  Suntrust Business Checking Account ending
                                                                                                  8957 - $2,000
                                                                                                  Suntrust Business Checking Account ending
                                              17.3.       Bank Accounts                           8973 - $1,900                                                        $3,900.00


                                                                                                  VA Credit Union Checking Account - $120
                                              17.4.       Bank Accounts                           VA Credit Union Savings Account - $0                                   $120.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  VA N Motion, LLC a/k/a Pink Tranporation;
                                                  12/2013
                                                  The Debtor's business, a taxi service and has an
                                                  inconsequential value, as a service business. Its
                                                  only value is in the Debtor's services.                                          100%          %                     Unknown




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
           Case 19-31755-KRH                           Doc 15         Filed 04/25/19 Entered 04/25/19 16:58:53                               Desc Main
                                                                     Document      Page 7 of 70
 Debtor 1         Lewis G. Hall
 Debtor 2         Sheila G. Hall                                                                              Case number (if known)      19-31755


                                            It's A Pleasure Waiting on You LLC; started 2018
                                            The Debtor's business, a food service business
                                            and has an inconsequential value, as a service
                                            business. Its only value is in the Debtor's
                                            services.                                                               100%        %                         Unknown


                                            Business Opportunities for the Blind, LLC This
                                            business is akin toLyft or Uber in that the debtor
                                            provides services as a Business Opportunities
                                            for the Blind, LLC rcontractor, but he doesn't
                                            own the business.                                                       100%        %                         Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          IRA                               Acensus Trust IRA                                                               $200.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............    Issuer name and description.


                                     Lincoln Financial Group Annuity (Issued in VA)                                                                     $51,142.37


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

Money or property owed to you?                                                                                                              Current value of the
Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-31755-KRH                              Doc 15            Filed 04/25/19 Entered 04/25/19 16:58:53                                              Desc Main
                                                                           Document      Page 8 of 70
 Debtor 1        Lewis G. Hall
 Debtor 2        Sheila G. Hall                                                                                                  Case number (if known)        19-31755

                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                          (H) Potential lawsuit against Southside Regional Medical
                                                          arising out of injuries that first occurred in January 2019.                                                         Unknown


                                                          NO other Potential claims or lawsuits                                                                                      $0.00


                                                          Shelia Hall v. Cynthia Caldwell Judgment in 2018                                                                       $600.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $56,200.37


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.



Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
             Case 19-31755-KRH                            Doc 15            Filed 04/25/19 Entered 04/25/19 16:58:53                                              Desc Main
                                                                           Document      Page 9 of 70
 Debtor 1        Lewis G. Hall
 Debtor 2        Sheila G. Hall                                                                                                  Case number (if known)        19-31755

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        No
        Yes. Describe.....


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....


                                        Assets owned by VA N Motion, LLC
                                        Laptop
                                        Wifi Box
                                        Fax Machine
                                        Printer                                                                                                                                  $500.00


41. Inventory
        No
        Yes. Describe.....


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


43. Customer lists, mailing lists, or other compilations
       No.
       Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                  No
                  Yes. Describe.....


44. Any business-related property you did not already list
        No
        Yes. Give specific information.........



 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................                 $500.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
            Case 19-31755-KRH                                Doc 15           Filed 04/25/19 Entered 04/25/19 16:58:53                                               Desc Main
                                                                             Document     Page 10 of 70
 Debtor 1         Lewis G. Hall
 Debtor 2         Sheila G. Hall                                                                                                        Case number (if known)   19-31755

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $345,400.00
 56. Part 2: Total vehicles, line 5                                                                           $11,421.00
 57. Part 3: Total personal and household items, line 15                                                       $3,200.00
 58. Part 4: Total financial assets, line 36                                                                  $56,200.37
 59. Part 5: Total business-related property, line 45                                                            $500.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $71,321.37              Copy personal property total              $71,321.37

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $416,721.37




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
              Case 19-31755-KRH                       Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                             Desc Main
                                                                     Document     Page 11 of 70
 Fill in this information to identify your case:

 Debtor 1                 Lewis G. Hall
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-31755
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

 Debtor 1 Exemptions
   Household Goods                                                     $1,000.00                                   $500.00     Va. Code Ann. § 34-26(4a)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2 TVs, 2 wifi boxes, 2 cell phones                               $1,000.00                                   $500.00     Va. Code Ann. § 34-26(4a)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothes                                                             $300.00                                  $150.00     Va. Code Ann. § 34-26(4)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      IRA: Acensus Trust IRA                                              $200.00                                   $38.09     Va. Code Ann. § 34-34 100%
      Line from Schedule A/B: 21.1                                                                                             of Fair Market Value not to
                                                                                           100% of fair market value, up to    exceed exemption limits
                                                                                           any applicable statutory limit

      Lincoln Financial Group Annuity                                 $51,142.37                               $51,142.37      Va. Code Ann. § 38.2-3122
      (Issued in VA)
      Line from Schedule A/B: 23.1                                                         100% of fair market value, up to
                                                                                           any applicable statutory limit



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                             Desc Main
                                                                     Document     Page 12 of 70
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B
 3. Are you claiming a homestead exemption of more than $170,350
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-31755-KRH                       Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                             Desc Main
                                                                     Document     Page 13 of 70
 Fill in this information to identify your case:

 Debtor 1
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Sheila G. Hall
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-31755
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

 Debtor 2 Exemptions
   Household Goods                                                     $1,000.00                                   $500.00     Va. Code Ann. § 34-26(4a)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2 TVs, 2 wifi boxes, 2 cell phones                               $1,000.00                                   $500.00     Va. Code Ann. § 34-26(4a)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Clothes                                                             $300.00                                  $150.00     Va. Code Ann. § 34-26(4)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Wedding and Engagement Rings                                        $800.00                                  $800.00     Va. Code Ann. § 34-26(1a)
      Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                             Desc Main
                                                                     Document     Page 14 of 70
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B
 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 19-31755-KRH                       Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                     Desc Main
                                                                     Document     Page 15 of 70
 Fill in this information to identify your case:

 Debtor 1                   Lewis G. Hall
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Sheila G. Hall
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-31755
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Aaron's Inc.                             Describe the property that secures the claim:                   $2,000.00               Unknown              Unknown
         Creditor's Name                          Washing machine and dryer and TV

         2800 Canton Road; Suite
                                                  As of the date you file, the claim is: Check all that
         #900                                     apply.
         Marietta, GA 30066                           Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 December
 Date debt was incurred          2018                      Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 19-31755-KRH                            Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                 Desc Main
                                                                        Document     Page 16 of 70
 Debtor 1 Lewis G. Hall                                                                                       Case number (if known)   19-31755
               First Name                  Middle Name                      Last Name
 Debtor 2 Sheila G. Hall
               First Name                  Middle Name                      Last Name


 2.2     Charlie Falk's Auto                        Describe the property that secures the claim:                      $2,800.00          $4,840.00             $0.00
         Creditor's Name                            2011 Ford Crown Victoria 200,000+
                                                    miles
                                                    Value NADA
         3237 Virginia Beach                        PAY DIRECT
                                                    As of the date you file, the claim is: Check all that
         Boulevard                                  apply.
         Virginia Beach, VA 23452                        Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2017                        Last 4 digits of account number


 2.3     Credit Acceptance                          Describe the property that secures the claim:                      $2,564.73          $4,400.00             $0.00
         Creditor's Name                            2004 Nissan Quest 200,000+ miles
                                                    Value NADA
                                                    PAY DIRECT
                                                    As of the date you file, the claim is: Check all that
         Po Box 513                                 apply.
         Southfield, MI 48037                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 12/16 Last
 Date debt was incurred          Active 03/19                Last 4 digits of account number         1122




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-31755-KRH                            Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                 Desc Main
                                                                        Document     Page 17 of 70
 Debtor 1 Lewis G. Hall                                                                                       Case number (if known)   19-31755
               First Name                  Middle Name                      Last Name
 Debtor 2 Sheila G. Hall
               First Name                  Middle Name                      Last Name


 2.4     Eck Enterprises, Inc.                      Describe the property that secures the claim:                    $34,797.43         $345,400.00             $0.00
         Creditor's Name                            14406 Woodleigh Drive Chester, VA
                                                    23831 Chesterfield County
                                                    Tax Assessment - $345,400
                                                    Zillow Range - $351,000 - $388,000
                                                    As of the date you file, the claim is: Check all that
         1401 W. Main Street                        apply.
         Richmond, VA 23220                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          08/30/2011                  Last 4 digits of account number         2235

         Jormandy LLC; Assignee
 2.5                                                                                                                   $3,393.00        $345,400.00             $0.00
         of                                         Describe the property that secures the claim:
         Creditor's Name                            14406 Woodleigh Drive Chester, VA
                                                    23831 Chesterfield County
         Washington Mutual Inc.                     Tax Assessment - $345,400
         6363 Center Dr. Bldg. Ste                  Zillow Range - $351,000 - $388,000
                                                    As of the date you file, the claim is: Check all that
         203                                        apply.
         Norfolk, VA 23502                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          10/15/2009                  Last 4 digits of account number         2349




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 19-31755-KRH                            Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                           Desc Main
                                                                        Document     Page 18 of 70
 Debtor 1 Lewis G. Hall                                                                                       Case number (if known)        19-31755
               First Name                  Middle Name                      Last Name
 Debtor 2 Sheila G. Hall
               First Name                  Middle Name                      Last Name


 2.6     Ocwen Loan Servicing                       Describe the property that secures the claim:                   $299,674.77                $345,400.00                  $0.00
         Creditor's Name                            14406 Woodleigh Drive Chester, VA
                                                    23831
         Po Box 24646
                                                    As of the date you file, the claim is: Check all that
         West Palm Beach, FL                        apply.
         33416                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Deed of Trust
       community debt

                                 Opened
                                 08/06 Last
                                 Active
 Date debt was incurred          9/29/18                     Last 4 digits of account number         2669



   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $345,229.93
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $345,229.93

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.6
          Brock & Scott PLLC
          484 Viking Drive                                                                            Last 4 digits of account number
          Ste 203
          Virginia Beach, VA 23452

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.4
          Caudle & Caudle. PC
          3123 W Broad Street                                                                         Last 4 digits of account number
          Richmond, VA 23230

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Charlie Falk's Auto Inc.
          Cleveland D. Turner, Reg Agent                                                              Last 4 digits of account number
          1366 SO Military Hwy
          Chesapeake, VA 23320

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          Credit Acceptance
          25505 West 12 Mile Rd                                                                       Last 4 digits of account number
          Suite 3000
          Southfield, MI 48034




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                            Desc Main
                                                                     Document     Page 19 of 70
 Debtor 1 Lewis G. Hall                                                                   Case number (if known)          19-31755
              First Name                Middle Name                     Last Name
 Debtor 2 Sheila G. Hall
              First Name                Middle Name                     Last Name



        Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.4
        E.C. Eck
        Registered Agent                                                            Last 4 digits of account number
        2306 A West Main Street
        Richmond, VA 23220

        Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.5
        Nicole S. Lang White
        6363 Center Drive                                                           Last 4 digits of account number
        Bldg 6 Suite 203
        Norfolk, VA 23502

        Name, Number, Street, City, State & Zip Code                                On which line in Part 1 did you enter the creditor?   2.6
        Ocwen Loan Servicing
        Attn: Research/Bankruptcy                                                   Last 4 digits of account number
        1661 Worthington Rd Ste 100
        West Palm Beach, FL 33409




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 19-31755-KRH                         Doc 15         Filed 04/25/19 Entered 04/25/19 16:58:53                                         Desc Main
                                                                      Document     Page 20 of 70
 Fill in this information to identify your case:

 Debtor 1                     Lewis G. Hall
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Sheila G. Hall
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF VIRGINIA

 Case number           19-31755
 (if known)                                                                                                                                            Check if this is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Chesterfield County - PP Taxes                         Last 4 digits of account number                            $800.00              $800.00                 $0.00
              Priority Creditor's Name
              Carey A. Adams, Treasurer                              When was the debt incurred?           Prior years
              PO Box 70
              Chesterfield, VA 23832
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes                                                                        Personal Property Taxes on vehicles they no
                                                                                         longer have.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              26367                                           Best Case Bankruptcy
            Case 19-31755-KRH                         Doc 15           Filed 04/25/19 Entered 04/25/19 16:58:53                                             Desc Main
                                                                      Document     Page 21 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                   Case number (if known)            19-31755

 2.2        Commonwealth of VA-Tax                                   Last 4 digits of account number                         $1,486.01              $1,486.01                    $0.00
            Priority Creditor's Name
            P.O. Box 2156                                            When was the debt incurred?         2019
            Richmond, VA 23218-2156
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Tax year 2017

 2.3        County of Chesterfield R.E.                              Last 4 digits of account number                         $2,000.00              $2,000.00                    $0.00
            Priority Creditor's Name
            Post Office Box 70                                       When was the debt incurred?         2018
            Chesterfield, VA 23832
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Real estate tax

 2.4        Internal Revenue Service                                 Last 4 digits of account number                         $1,000.00              $1,000.00                    $0.00
            Priority Creditor's Name
            Centralized Insolvency Unit                              When was the debt incurred?         2019
            P O Box 7346
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Tax year 2016 & 2017 & 2018

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.


Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 22 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

                                                                                                                                                         Total claim

 4.1      American Homepatient                                       Last 4 digits of account number       4884                                                          $39.00
          Nonpriority Creditor's Name
          P.O. Box 5316773                                           When was the debt incurred?           2018
          Atlanta, GA 30353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.2      Avante                                                     Last 4 digits of account number       6237                                                         $151.00
          Nonpriority Creditor's Name
          3600 South Gessner                                         When was the debt incurred?           Opened 1/03/19
          Houston, TX 77063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3      Avante                                                     Last 4 digits of account number       8956                                                         $757.00
          Nonpriority Creditor's Name
          3600 South Gessner                                         When was the debt incurred?           Opened 1/03/19
          Houston, TX 77063
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 3 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 23 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.4      Banfield Pet Hospital                                      Last 4 digits of account number       6728                                                   $351.00
          Nonpriority Creditor's Name
          Attn: Billing & Collections                                When was the debt incurred?           Opened 10/17
          PO Box 13998
          Portland, OR 97213
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account Balance


 4.5      Bon Secours                                                Last 4 digits of account number       0329                                                     $26.00
          Nonpriority Creditor's Name
          P. O. Box 28538                                            When was the debt incurred?           2018
          Henrico, VA 23228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.6      Buford Road Imaging LLC                                    Last 4 digits of account number       6604                                                     $28.00
          Nonpriority Creditor's Name
          2612 Buford Rd                                             When was the debt incurred?           8/6/2018
          Richmond, VA 23235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 4 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 24 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.7      Capital One                                                Last 4 digits of account number       9445                                                   $270.00
          Nonpriority Creditor's Name
                                                                                                           Opened 7/28/18 Last Active
          Po Box 30281                                               When was the debt incurred?           10/18
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.8      Cardiology Assoc of Richmond                               Last 4 digits of account number       7329                                                     $80.00
          Nonpriority Creditor's Name
          PO Box 740776                                              When was the debt incurred?           8/16/18 & 10/1/18
          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.9      Cigna                                                      Last 4 digits of account number       2349                                                 $1,122.00
          Nonpriority Creditor's Name
          P.O. Box 30028                                             When was the debt incurred?           2018
          Tampa, FL 33630
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 5 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 25 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.1
 0        CJW Medical Center                                         Last 4 digits of account number       2349                                                 $1,340.00
          Nonpriority Creditor's Name
          P.O. Box 740760                                            When was the debt incurred?           2018
          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.1
 1        CJW Medical Center                                         Last 4 digits of account number       2355                                                     $67.00
          Nonpriority Creditor's Name
          P.O. Box 13620                                             When was the debt incurred?           7/25/18
          Richmond, VA 23225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 2        CJW Medical Center                                         Last 4 digits of account number       8141                                                   $158.00
          Nonpriority Creditor's Name
          PO Box 13620                                               When was the debt incurred?           7/24/2018
          Richmond, VA 23225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 6 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 26 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.1
 3        Clinical Colleagues Inc                                    Last 4 digits of account number       0897                                                 $3,500.00
          Nonpriority Creditor's Name
          PO Box 824246                                              When was the debt incurred?           2/8/19
          Philadelphia, PA 19182
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 4        Colonial Heights Physicians                                Last 4 digits of account number       4272                                                 $1,180.00
          Nonpriority Creditor's Name
          PO Box 14099                                               When was the debt incurred?           1/30/2019
          Belfast, ME 04915
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 5        Colonial Kidneycare                                        Last 4 digits of account number                                                            $2,900.00
          Nonpriority Creditor's Name
          3601 Boulevard C                                           When was the debt incurred?
          Colonial Heights, VA 23834
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 7 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 27 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.1
 6        Comcast                                                    Last 4 digits of account number                                                            $2,726.00
          Nonpriority Creditor's Name
          PO Box 837                                                 When was the debt incurred?
          Newtown, CT 06470-0837
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Service


 4.1
 7        Commonwealth Laboratory                                    Last 4 digits of account number                                                              $240.00
          Nonpriority Creditor's Name
          PO Box 5468                                                When was the debt incurred?
          Martinsville, VA 24115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 8        Credit One Bank                                            Last 4 digits of account number       6177                                                   $668.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/18 Last Active
          Po Box 98875                                               When was the debt incurred?           11/18
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 8 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 28 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.1
 9        Drs Stenger, Cole & Gupta                                  Last 4 digits of account number       3088                                                   $156.00
          Nonpriority Creditor's Name
          7017 Old Jahnke Rd                                         When was the debt incurred?
          Richmond, VA 23225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 0        Easy Pay/Duvera Collections                                Last 4 digits of account number       2869                                                 $1,224.00
          Nonpriority Creditor's Name
                                                                                                           Opened 12/22/17 Last Active
          2701 Loker Av West                                         When was the debt incurred?           2/25/19
          Carlsbad, CA 92008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Sales Contract


 4.2
 1        Easy Pay/Duvera Collections                                Last 4 digits of account number       A293                                                     $31.00
          Nonpriority Creditor's Name
                                                                                                           Opened 9/19/16 Last Active
          2701 Loker Av West                                         When was the debt incurred?           7/19/18
          Carlsbad, CA 92008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Installment Sales Contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 29 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.2
 2        Elizabeth River Tunnels                                    Last 4 digits of account number       7012                                                     $87.00
          Nonpriority Creditor's Name
          700 Port Centre Pkwy                                       When was the debt incurred?           2018
          Ste 2B
          Portsmouth, VA 23704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Tolls


 4.2
 3        First Premier Bank                                         Last 4 digits of account number       9742                                                   $719.00
          Nonpriority Creditor's Name
                                                                                                           Opened 04/15 Last Active
          601 S Minnesota Ave                                        When was the debt incurred?           2/27/17
          Sioux Falls, SD 57104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 4        First Virginia                                             Last 4 digits of account number       5910                                                   $900.00
          Nonpriority Creditor's Name
          7001 Post Rd Ste 300                                       When was the debt incurred?           2018
          Dublin, OH 43016
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 10 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 30 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.2
 5        Henrico Federal Cred                                       Last 4 digits of account number       7102                                                       $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 9/13/13 Last Active
          9401 West Broad Street                                     When was the debt incurred?           4/21/14
          Henrico, VA 23294
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Secured


 4.2
 6        Henrico Federal Cred                                       Last 4 digits of account number       7101                                                       $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 7/29/13 Last Active
          9401 West Broad Street                                     When was the debt incurred?           4/21/14
          Henrico, VA 23294
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Secured


 4.2
 7        Henrico Federal Cred                                       Last 4 digits of account number       7100                                                       $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 6/05/13 Last Active
          9401 West Broad Street                                     When was the debt incurred?           4/21/14
          Henrico, VA 23294
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Secured




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 11 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 31 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.2
 8        Humana Choice Care Network                                 Last 4 digits of account number       2349                                                 Unknown
          Nonpriority Creditor's Name
          P.O. Box 99767                                             When was the debt incurred?           2018
          Chicago, IL 60696
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.2
 9        James River Emergency Group                                Last 4 digits of account number       2G64                                                   $790.00
          Nonpriority Creditor's Name
          PO Box 660827                                              When was the debt incurred?           2018
          Dallas, TX 75266
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.3
 0        John Randolph Medical Center                               Last 4 digits of account number       2487                                                   $510.00
          Nonpriority Creditor's Name
          P. O. Box 538658                                           When was the debt incurred?
          Atlanta, GA 30353
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 12 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 32 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.3
 1        Lab Corp                                                   Last 4 digits of account number       0445                                                   $897.00
          Nonpriority Creditor's Name
          P.O. Box 2240                                              When was the debt incurred?           7/27/2018
          Burlington, NC 27216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3
 2        Lincare                                                    Last 4 digits of account number       2349                                                 $1,795.00
          Nonpriority Creditor's Name
          P.O.Box 9004                                               When was the debt incurred?           2018
          Clearwater, FL 33758-9004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.3
 3        PHG Chippenham                                             Last 4 digits of account number       7329                                                   $250.00
          Nonpriority Creditor's Name
          PO Box 668                                                 When was the debt incurred?
          Brentwood, TN 37024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 13 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 33 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.3
 4        Premier Healthcare Associates                              Last 4 digits of account number       7982                                                   $100.00
          Nonpriority Creditor's Name
          7702 E. Parham Rd.                                         When was the debt incurred?           2018
          Ste 101
          Richmond, VA 23294
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.3
 5        Pulmonary & Critical Care Asso                             Last 4 digits of account number                                                            $2,625.00
          Nonpriority Creditor's Name
          PO Bxo 11768                                               When was the debt incurred?
          Richmond, VA 23230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3
 6        Pulmonary Assoc of Richmond                                Last 4 digits of account number       1720                                                   $408.00
          Nonpriority Creditor's Name
          PO Box 1870                                                When was the debt incurred?           7/8/2018
          Cary, NC 27512
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 14 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 34 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.3
 7        Pulmonary Associates of RIC                                Last 4 digits of account number       1720                                                   $150.00
          Nonpriority Creditor's Name
          P.O. Box 102594                                            When was the debt incurred?           2017
          Atlanta, GA 30368
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.3
 8        Radiology Ass. of Richmond, In                             Last 4 digits of account number       2349                                                     $30.00
          Nonpriority Creditor's Name
          P.O. Box 13343                                             When was the debt incurred?
          Richmond, VA 23225
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.3
 9        Radiology Assc of Richmond                                 Last 4 digits of account number       4470                                                       $9.00
          Nonpriority Creditor's Name
          2602 Buford Road                                           When was the debt incurred?
          Richmond, VA 23235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 15 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 35 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.4
 0        Radiology Assoc of Richmond                                Last 4 digits of account number       8094                                                   $485.00
          Nonpriority Creditor's Name
          2602 Buford Road                                           When was the debt incurred?           2019
          Richmond, VA 23235
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.4
 1        Richmond Headache Center                                   Last 4 digits of account number       2349                                               $11,180.34
          Nonpriority Creditor's Name
          2500 Gaskins Road                                          When was the debt incurred?           1989
          Suite B
          Henrico, VA 23238
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment


 4.4
 2        River View on the Appomattox                               Last 4 digits of account number       2349                                               $15,000.00
          Nonpriority Creditor's Name
          201 Eppes St                                               When was the debt incurred?
          Hopewell, VA 23860
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 16 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 36 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.4
 3        Social Security Administration                             Last 4 digits of account number       2349                                               $46,279.00
          Nonpriority Creditor's Name
          1200 Rev. Abraham Woods Jr.                                When was the debt incurred?
          Boulevard
          Birmingham, AL 35285
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   SSI Overpayment


 4.4
 4        Southside Physician Network                                Last 4 digits of account number       2349                                                 $4,870.00
          Nonpriority Creditor's Name
          PO Box 14000                                               When was the debt incurred?           2018
          Belfast, ME 04915
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.4
 5        Southside Regional Med Center                              Last 4 digits of account number       5435                                                 $1,924.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy Dept.                                When was the debt incurred?
          PO Box 501128
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 17 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 37 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.4
 6        Southside Regional Med Center                              Last 4 digits of account number       3582                                                 $1,364.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy Dept.                                When was the debt incurred?
          PO Box 501128
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.4
 7        Southside Regional Med Center                              Last 4 digits of account number       1886                                                 $2,005.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy Dept.                                When was the debt incurred?
          PO Box 501128
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.4
 8        St Francis ER                                              Last 4 digits of account number       0329                                                     $26.00
          Nonpriority Creditor's Name
          PO Box 404893                                              When was the debt incurred?           1/28/19
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 18 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 38 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.4
 9        St Francis Medical Center                                  Last 4 digits of account number                                                              $106.00
          Nonpriority Creditor's Name
          P.O. Box 404893                                            When was the debt incurred?           8/2/2018
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.5
 0        Thalhimer Brothers                                         Last 4 digits of account number                                                          $15,003.40
          Nonpriority Creditor's Name
          700 E. Godfrey Ave.                                        When was the debt incurred?           1990
          Philadelphia, PA 19124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment


 4.5
 1        Union Bank & Trust                                         Last 4 digits of account number                                                            $1,084.00
          Nonpriority Creditor's Name
          PO Box 940                                                 When was the debt incurred?
          Ruther Glen, VA 22546
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Judgment 2016




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 19 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 39 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.5
 2        VCI                                                        Last 4 digits of account number       2349                                                     $33.00
          Nonpriority Creditor's Name
          7202 Glen Forest Drive                                     When was the debt incurred?           2018
          Suite 200
          Richmond, VA 23226
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill


 4.5
 3        Verizon Wireless                                           Last 4 digits of account number       0001                                                       $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 5/22/12 Last Active
          National Recovery Operations                               When was the debt incurred?           04/13
          Minneapolis, MN 55426
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 4        Virginia Group Services, LLC                               Last 4 digits of account number       4272                                               $16,244.00
          Nonpriority Creditor's Name
          P.O. Box 14099                                             When was the debt incurred?           2018
          Belfast, ME 04915
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 20 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 40 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)         19-31755

 4.5
 5         VSU Multi-Purpose Center                                  Last 4 digits of account number                                                            $4,617.00
           Nonpriority Creditor's Name
           20809 2nd Ave                                             When was the debt incurred?
           Petersburg, VA 23803
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Account Balance


 4.5
 6         Westcreek Fi                                              Last 4 digits of account number       60X4                                                   $625.00
           Nonpriority Creditor's Name
                                                                                                           Opened 1/09/19 Last Active
           4951 Lake Brook Dr                                        When was the debt incurred?           2/22/19
           Glen Allen, VA 23060
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lease


 4.5
 7         Westcreek Fi                                              Last 4 digits of account number       60X1                                                   $798.00
           Nonpriority Creditor's Name
                                                                                                           Opened 5/31/18 Last Active
           4951 Lake Brook Dr                                        When was the debt incurred?           2/27/19
           Glen Allen, VA 23060
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Lease

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 21 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 41 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)          19-31755

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bon Secours                                                   Line 4.49 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 28538                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23228
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 30285
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cascade Capital LLC                                           Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1670 Corporate Circle                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Ste 202
 Petaluma, CA 94954
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Adjustment Board                                       Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8002 Discovery Drive                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 #311
 Henrico, VA 23229
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit One Bank                                               Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Department                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 98873
 Las Vegas, NV 89193
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Easy Pay/Duvera Collections                                   Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attention: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 2549
 Carlsbad, CA 92018
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Easy Pay/Duvera Collections                                   Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attention: Bankruptcy                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 2549
 Carlsbad, CA 92018
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Premier Bank                                            Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 5524
 Sioux Falls, SD 57117
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Virginia                                                Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6785 Bobcat Way                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Ste 200
 Dublin, OH 43016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Virginia Financial Servi                                Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3219 Crater Rd.                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Suite C

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 22 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 42 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)          19-31755

 Petersburg, VA 23805
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 I C System Inc                                                Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 64378
 St Paul, MN 55164
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IC System                                                     Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 64437                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55164
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 IC System                                                     Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 64378                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Paul, MN 55164
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Lincare Inc.                                                  Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 105760                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Atlanta, GA 30348
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Linebarger Goggan Blair & Samp                                Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 309 County Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 201
 Portsmouth, VA 23704
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Mccarthy Burgess & Wol                                        Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 26000 Cannon Rd                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44146
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medicredit                                                    Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1629                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Maryland Heights, MO 63043
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Medicredit                                                    Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 1629                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Maryland Heights, MO 63043
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Midwest Recovery Systems                                      Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 514 Earth City Plaza                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Earth City, MO 63045
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NPAS                                                          Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 99400                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40269
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NPAS Inc.                                                     Line 4.11 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 99400                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40269

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 23 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                          Desc Main
                                                                     Document     Page 43 of 70
 Debtor 1 Lewis G. Hall
 Debtor 2 Sheila G. Hall                                                                                 Case number (if known)          19-31755

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NPAS Inc.                                                     Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 99400                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40269
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Account Services                                 Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 188                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Brentwood, TN 37024
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tricities Emergency Center                                    Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1700 Temple Pkwy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Prince George, VA 23875
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Verizon Wireless                                              Line 4.53 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Verizon Wireless Bankruptcy                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Admini
 500 Technology Dr, Ste 550
 Weldon Spring, MO 63304
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.37 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 50250                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37950
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Westcreek Fi                                                  Line 4.56 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 5518
 Glen Allen, VA 23058
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                     5,286.01
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                     5,286.01

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  147,927.74

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  147,927.74



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 24 of 24
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 19-31755-KRH                        Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                          Desc Main
                                                                      Document     Page 44 of 70
 Fill in this information to identify your case:

 Debtor 1                  Lewis G. Hall
                           First Name                         Middle Name            Last Name

 Debtor 2                  Sheila G. Hall
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF VIRGINIA

 Case number           19-31755
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Aaron's                                                                    Leased Washer and Dryer and TV




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 19-31755-KRH                          Doc 15           Filed 04/25/19 Entered 04/25/19 16:58:53               Desc Main
                                                                         Document     Page 45 of 70
 Fill in this information to identify your case:

 Debtor 1                   Lewis G. Hall
                            First Name                            Middle Name         Last Name

 Debtor 2                   Sheila G. Hall
 (Spouse if, filing)        First Name                            Middle Name         Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF VIRGINIA

 Case number           19-31755
 (if known)                                                                                                                     Check if this is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:

    3.1                                                                                                 Schedule D, line
                Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




    3.2                                                                                                 Schedule D, line
                Name
                                                                                                        Schedule E/F, line
                                                                                                        Schedule G, line
                Number             Street
                City                                      State                        ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
             Case 19-31755-KRH                    Doc 15     Filed 04/25/19 Entered 04/25/19 16:58:53                               Desc Main
                                                            Document     Page 46 of 70


Fill in this information to identify your case:

Debtor 1                      Lewis G. Hall

Debtor 2                      Sheila G. Hall
(Spouse, if filing)

United States Bankruptcy Court for the:         EASTERN DISTRICT OF VIRGINIA

Case number               19-31755                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                 Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with             Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                               Occupation           Self-employed                              Self-employed
       Include part-time, seasonal, or
       self-employed work.                                          It's A Pleasure Waiting on You,
                                               Employer's name      LLC                                        VA N Motion, LLC
       Occupation may include student
       or homemaker, if it applies.            Employer's address



                                               How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         2,616.94        $         1,747.63

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      2,616.94               $   1,747.63




Official Form 106I                                                        Schedule I: Your Income                                                page 1
           Case 19-31755-KRH               Doc 15       Filed 04/25/19 Entered 04/25/19 16:58:53                                   Desc Main
                                                       Document     Page 47 of 70

Debtor 1    Lewis G. Hall
Debtor 2    Sheila G. Hall                                                                       Case number (if known)    19-31755


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $      2,616.94         $         1,747.63

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $              0.00     $                0.00
     5b.     Mandatory contributions for retirement plans                                 5b.        $              0.00     $                0.00
     5c.     Voluntary contributions for retirement plans                                 5c.        $              0.00     $                0.00
     5d.     Required repayments of retirement fund loans                                 5d.        $              0.00     $                0.00
     5e.     Insurance                                                                    5e.        $              0.00     $                0.00
     5f.     Domestic support obligations                                                 5f.        $              0.00     $                0.00
     5g.     Union dues                                                                   5g.        $              0.00     $                0.00
     5h.     Other deductions. Specify:                                                   5h.+       $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,616.94         $        1,747.63
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      2,614.94         $       -1,423.98
     8b. Interest and dividends                                                           8b.        $          0.00         $            0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $                0.00
     8e. Social Security                                                                  8e.        $              0.00     $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    SSI Disability                                                    8f.  $            1,600.00   $                 800.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                   0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                   0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          4,214.94         $           -623.98

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              6,831.88 + $         1,123.65 = $           7,955.53
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $          7,955.53
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: See Schedule J




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
       Case 19-31755-KRH                      Doc 15        Filed 04/25/19 Entered 04/25/19 16:58:53                                  Desc Main
                                                           Document     Page 48 of 70


Fill in this information to identify your case:

Debtor 1                 Lewis G. Hall                                                                     Check if this is:
                                                                                                               An amended filing
Debtor 2                 Sheila G. Hall                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-31755
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            2,500.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
      Case 19-31755-KRH                   Doc 15      Filed 04/25/19 Entered 04/25/19 16:58:53                           Desc Main
                                                     Document     Page 49 of 70

Debtor 1    Lewis G. Hall
Debtor 2    Sheila G. Hall                                                                 Case number (if known)   19-31755

6.    Utilities:
      6a. Electricity, heat, natural gas                                                        6a.   $                         250.00
      6b. Water, sewer, garbage collection                                                      6b.   $                          75.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                        6c.   $                           0.00
      6d. Other. Specify: Trash Pickup                                                          6d.   $                          67.00
7.    Food and housekeeping supplies                                                             7.   $                         742.00
8.    Childcare and children’s education costs                                                   8.   $                           0.00
9.    Clothing, laundry, and dry cleaning                                                        9.   $                         142.00
10.   Personal care products and services                                                       10.   $                         100.00
11.   Medical and dental expenses                                                               11.   $                         250.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                              12. $                           200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                        13. $                           100.00
14.   Charitable contributions and religious donations                                          14. $                             0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                      15a.   $                           0.00
      15b. Health insurance                                                                    15b.   $                           0.00
      15c. Vehicle insurance                                                                   15c.   $                           0.00
      15d. Other insurance. Specify:                                                           15d.   $                           0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                  16. $                             0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                          17a.   $                         295.00
      17b. Car payments for Vehicle 2                                                          17b.   $                         151.00
      17c. Other. Specify: Misc. Expenses                                                      17c.   $                         100.00
      17d. Other. Specify: Tolls                                                               17d.   $                          20.00
            Aaron's                                                                                   $                         175.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                  0.00
19. Other payments you make to support others who do not live with you.                         $                                 0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                   0.00
    20b. Real estate taxes                                                               20b. $                                   0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                   0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                   0.00
    20e. Homeowner’s association or condominium dues                                     20e. $                                   0.00
21. Other: Specify:                                                                        21. +$                                 0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                          $               5,267.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                     $               5,267.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                          23a. $                          7,955.53
    23b. Copy your monthly expenses from line 22c above.                                       23b. -$                         5,267.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                              23c. $                          2,688.53




Official Form 106J                                           Schedule J: Your Expenses                                                    page 2
      Case 19-31755-KRH                      Doc 15        Filed 04/25/19 Entered 04/25/19 16:58:53                                        Desc Main
                                                          Document     Page 50 of 70

Debtor 1    Lewis G. Hall
Debtor 2    Sheila G. Hall                                                                            Case number (if known)      19-31755

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
     For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
     modification to the terms of your mortgage?
        No.
        Yes.             Explain here: The Debtors do not anticipate any changes to income or expenses.
                         Household size of four. Debtor's two adult sons live with them. Their oldest son is injured and unable to
                         work at this time.

                         Pursuant to In re: Mort Ranta, Social Security income of $1,600 and $800 ($2,400) is excluded from
                         Debtors' available income.

                         SFA# 4: Business LOSS 2017 and 2018




Official Form 106J                                                 Schedule J: Your Expenses                                                                     page 3
              Case 19-31755-KRH                       Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                         Desc Main
                                                                     Document     Page 51 of 70




 Fill in this information to identify your case:

 Debtor 1                    Lewis G. Hall
                             First Name                     Middle Name             Last Name

 Debtor 2                    Sheila G. Hall
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number              19-31755
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Lewis G. Hall                                                         X   /s/ Sheila G. Hall
              Lewis G. Hall                                                             Sheila G. Hall
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       March 28, 2019                                                 Date    March 28, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-31755-KRH                       Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                Desc Main
                                                                     Document     Page 52 of 70


 Fill in this information to identify your case:

 Debtor 1                  Lewis G. Hall
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Sheila G. Hall
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF VIRGINIA

 Case number           19-31755
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 For last calendar year:                             Wages, commissions,                          $3,613.00          Wages, commissions,                        $0.00
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                   Desc Main
                                                                     Document     Page 53 of 70
 Debtor 1      Lewis G. Hall
 Debtor 2      Sheila G. Hall                                                                              Case number (if known)   19-31755

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income                Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.            (before deductions
                                                                                    exclusions)                                                     and exclusions)

 For the calendar year before that:                  Wages, commissions,                               $0.00         Wages, commissions,                           $0.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income                Gross income
                                                   Describe below.                  each source                    Describe below.                  (before deductions
                                                                                    (before deductions and                                          and exclusions)
                                                                                    exclusions)
 For last calendar year:                           Social Security                              $19,200.00         Social Security                          $10,992.00
 (January 1 to December 31, 2018 )                 Disability                                                      Disability


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Chesterfield County - PP Taxes                            February 2019                    $900.00                 $0.00            Mortgage
       Carey A. Adams, Treasurer                                                                                                           Car
       PO Box 70                                                                                                                           Credit Card
       Chesterfield, VA 23832                                                                                                              Loan Repayment
                                                                                                                                           Suppliers or vendors
                                                                                                                                           Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                               Desc Main
                                                                     Document     Page 54 of 70
 Debtor 1      Lewis G. Hall
 Debtor 2      Sheila G. Hall                                                                              Case number (if known)   19-31755

       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Credit Acceptance                                         $151/month                       $453.00                 $0.00       Mortgage
                                                                                                                                      Car
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Charlie Falk's Auto                                       $130/ Biweekly x 3               $845.00            $2,800.00        Mortgage
       3237 Virginia Beach Boulevard                             months                                                               Car
       Virginia Beach, VA 23452                                                                                                       Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       VSU Multi-Purpose Center v. Pink                          Warrant in Debt            Chesterfield General                       Pending
       Transportation                                                                       District                                   On appeal
       GV19005929-00                                                                        Civil Division
                                                                                                                                       Concluded
                                                                                            PO Box 144
                                                                                            Chesterfield, VA 23832
                                                                                                                                    Pending hearing on April 1,
                                                                                                                                    2019

       Sheila Green-Hall v. Cynthia                              Unlawful Detainer          Chesterfield General                       Pending
       Caldwell                                                                             District                                   On appeal
       GV1805088-00                                                                         Civil Division
                                                                                                                                       Concluded
                                                                                            PO Box 144
                                                                                            Chesterfield, VA 23832
                                                                                                                                    Not found/unserved


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                  Desc Main
                                                                     Document     Page 55 of 70
 Debtor 1      Lewis G. Hall
 Debtor 2      Sheila G. Hall                                                                              Case number (if known)    19-31755

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                      Value of the
                                                                                                                                                           property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                              lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                  Desc Main
                                                                     Document     Page 56 of 70
 Debtor 1      Lewis G. Hall
 Debtor 2      Sheila G. Hall                                                                              Case number (if known)    19-31755

       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       North Law Bar# 29672                                           $1,100 = $430 costs + $670 applied to                   March 2019                  $1,100.00
       5913 Harbour Park Drive                                        atty fee
       Midlothian, VA 23112                                           Total: $430 = USB Filing fee $310//
       www.pianorth.com                                               Abacus Credit Counseling $25/ Debtor
                                                                      Education $15/ CIN Credit Report $80


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment                Amount of
       Address                                                        transferred                                             or transfer was              payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or          Date transfer was
       Address                                                        property transferred                      payments received or debts        made
                                                                                                                paid in exchange
       Person's relationship to you
       Junkyard                                                       2005 Chevrolet Trailblazer;                                                 September 2018
                                                                      needed a new transmission

       None

       Junkyard                                                       2003 Kia Sedona; vehicle                                                    2017
                                                                      needed a new engine

       None

       Junkyard                                                       2002 Chevrolet Venture                                                      2016


       None

       Former Mechanic                                                2003 Nissan Xterra                        $500                              2017
                                                                      inoperable

       None


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                           Date Transfer was
                                                                                                                                                  made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                               Desc Main
                                                                     Document     Page 57 of 70
 Debtor 1      Lewis G. Hall
 Debtor 2      Sheila G. Hall                                                                                Case number (if known)   19-31755

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of              Type of account or       Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number                instrument               closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                             have it?
                                                                      State and ZIP Code)

       Wells Fargo                                                    Sheila & Lewis                         Empty                                  No
                                                                                                                                                    Yes


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access             Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                     have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                 Describe the property                            Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 19-31755-KRH                           Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                    Desc Main
                                                                     Document     Page 58 of 70
 Debtor 1      Lewis G. Hall
 Debtor 2      Sheila G. Hall                                                                                    Case number (if known)   19-31755

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                  Employer Identification number
       Address                                                                                                        Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                      Dates business existed
       VA N Motion LLC                                           Transportation                                       EIN:

                                                                                                                      From-To    2013 - current

       It's a Pleasure Serving You, LLC                          Food Service                                         EIN:

                                                                 Michael                                              From-To    2017 - current

       Business Opportunities for the                            This is a business like Mary Kay,                    EIN:
       Blind                                                     Debtor is a contractor for this
                                                                 business, but does not own it.                       From-To    1987- current




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                             Desc Main
                                                                     Document     Page 59 of 70
 Debtor 1      Lewis G. Hall
 Debtor 2      Sheila G. Hall                                                                              Case number (if known)   19-31755

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Lewis G. Hall                                                       /s/ Sheila G. Hall
 Lewis G. Hall                                                           Sheila G. Hall
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      March 28, 2019                                                Date     March 28, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                     Desc Main
                                                                     Document     Page 60 of 70
                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
             Lewis G. Hall
 In re       Sheila G. Hall                                                                                   Case No.     19-31755
                                                                                  Debtor(s)                   Chapter      13


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
                                                IN A CHAPTER 13 CASE
                                         (for use in the Richmond Division only)
1.     Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the attorney for the above-named debtor(s) and that
       compensation paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
       bankruptcy case is as follows:
         For legal services, I have agreed to accept                                                      $                  5,369.00
         Prior to the filing of this statement I have received                                            $                    670.00
         Balance Due                                                                                      $                  4,699.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify)

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify)

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, as required by Local
         Bankruptcy Rule 2016-1(C)(3).

6.       I am electing to request compensation and reimbursement of expenses in this case:

            a.     In accordance with the “no-look” fee set forth in Local Bankruptcy Rule 2016-1(C)(1)(a) and (C)(3)(a).

            b.     By submitting applications for compensation in the manner set forth in Local Bankruptcy Rule 2016-1(C)(1)(c)(ii).

            An attorney for the debtor that fails to make the election to request compensation pursuant to Local Bankruptcy Rule 2016-1(C)(1)(a) and
            (C)(3)(a) at the commencement of the case will be deemed to have elected to request compensation in the manner set forth within Local
            Bankruptcy Rule 2016-1(C)(1)(c)(ii).




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 19-31755-KRH                          Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                Desc Main
                                                                     Document     Page 61 of 70
                                                                         CERTIFICATION
       I certify that the foregoing is an accurate statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 28, 2019                                                             /s/ Pia J. North
     Date                                                                       Pia J. North 29672
                                                                                Signature of Attorney

                                                                                North Law Bar# 29672
                                                                                Name of Law Firm
                                                                                5913 Harbour Park Drive
                                                                                Midlothian, VA 23112
                                                                                (804) 739-3700 Fax: (804) 739-2550




                        NOTICE TO DEBTOR(S), STANDING CHAPTER 13 TRUSTEE AND UNITED
                                               STATES TRUSTEE
                             PURSUANT TO LOCAL BANKRUPTCY RULE 2016-1(C) AND
                                         CLERK’S CM/ECF POLICY 9

            Notice is hereby given that pursuant to Local Bankruptcy Rule 2016-1(C), you must file an objection with the court to the fees requested
 in this disclosure of compensation opposing said fees in their entirety, or in a specific amount, no later than the last day for filing objections to
 confirmation of the chapter 13 plan.

                                                                        PROOF OF SERVICE
           The undersigned hereby certifies that on this date the foregoing Notice was served upon the debtor(s), the standing Chapter 13 trustee,
 and U. S. trustee pursuant to Local Bankruptcy Rule 2016-1(C) and the Clerk’s CM/ECF Policy 9, either electronically or in paper form (first class
 mail).
    March 28, 2019                                                             /s/ Pia J. North
    Date                                                                       Pia J. North 29672
                                                                               Signature of Attorney




[2030edva ver. 01/19]
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-31755-KRH                       Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                Desc Main
                                                                     Document     Page 62 of 70

 Fill in this information to identify your case:                                                             Check as directed in lines 17 and 21:

 Debtor 1              Lewis G. Hall                                                                           According to the calculations required by this
                                                                                                               Statement:
 Debtor 2              Sheila G. Hall                                                                                1. Disposable income is not determined under
 (Spouse, if filing)
                                                                                                                        11 U.S.C. § 1325(b)(3).
 United States Bankruptcy Court for the:            Eastern District of Virginia                                     2. Disposable income is determined under 11
                                                                                                                        U.S.C. § 1325(b)(3).
 Case number           19-31755
 (if known)
                                                                                                                     3. The commitment period is 3 years.

                                                                                                                     4. The commitment period is 5 years.

                                                                                                                   Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known).

 Part 1:           Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.


    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                 Column B
                                                                                                       Debtor 1                 Debtor 2 or
                                                                                                                                non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                            2,619.92       $         1,746.33
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                            $              0.00      $               0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Do not include payments from a spouse. Do not include payments
     you listed on line 3.                                                             $                              0.00      $               0.00
  5. Net income from operating a
     business, profession, or farm                 Debtor 1                  Debtor 2
        Gross receipts (before all
        deductions)                            $          21,726.31     $           7,972.61
        Ordinary and necessary
        operating expenses                    -$          19,111.37 -$              9,396.59
        Net monthly income from a                                                              Copy
        business, profession, or farm          $            2,614.95    $               0.00 here -> $           2,614.95       $               0.00
  6. Net income from rental and other real property                    Debtor 1
        Gross receipts (before all deductions)                           $      0.00
        Ordinary and necessary operating expenses                           -$     0.00
        Net monthly income from rental or other real property               $      0.00 Copy here -> $                0.00      $               0.00




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-31755-KRH                         Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                                        Desc Main
                                                                     Document     Page 63 of 70
 Debtor 1     Lewis G. Hall
 Debtor 2     Sheila G. Hall                                                                                     Case number (if known)    19-31755


                                                                                                             Column A                      Column B
                                                                                                             Debtor 1                      Debtor 2 or
                                                                                                                                           non-filing spouse
                                                                                                             $                  0.00       $            0.00
  7. Interest, dividends, and royalties
  8. Unemployment compensation                                                                               $                  0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $                     0.00
  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.                                                                  $                  0.00       $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
                                                                                                             $                  0.00       $           0.00
                                                                                                             $                  0.00       $           0.00
                  Total amounts from separate pages, if any.                                            +    $                  0.00       $           0.00

  11. Calculate your total average monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.                     $         5,234.87           +   $      1,746.33    =    $      6,981.20

                                                                                                                                                               Total average
                                                                                                                                                               monthly income
 Part 2:        Determine How to Measure Your Deductions from Income

  12. Copy your total average monthly income from line 11.                                                                                             $          6,981.20
  13. Calculate the marital adjustment. Check one:
              You are not married. Fill in 0 below.
              You are married and your spouse is filing with you. Fill in 0 below.
              You are married and your spouse is not filing with you.
              Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
              dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
              Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
              adjustments on a separate page.
              If this adjustment does not apply, enter 0 below.
                                                                                                    $
                                                                                                    $
                                                                                                 +$

                     Total                                                                        $                     0.00           Copy here=>         -               0.00


  14. Your current monthly income. Subtract line 13 from line 12.                                                                                      $          6,981.20

  15. Calculate your current monthly income for the year. Follow these steps:
        15a. Copy line 14 here=>                                                                                                                       $          6,981.20

                Multiply line 15a by 12 (the number of months in a year).                                                                                      x 12

        15b. The result is your current monthly income for the year for this part of the form. ...........................................             $         83,774.40




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
            Case 19-31755-KRH                         Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                       Desc Main
                                                                     Document     Page 64 of 70
 Debtor 1     Lewis G. Hall
 Debtor 2     Sheila G. Hall                                                                     Case number (if known)   19-31755


  16. Calculate the median family income that applies to you. Follow these steps:
       16a. Fill in the state in which you live.                             VA

       16b. Fill in the number of people in your household.                  4
       16c. Fill in the median family income for your state and size of household.                                                       $    105,261.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.
  17. How do the lines compare?
       17a.           Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                      11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
       17b.           Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11 U.S.C. §
                      1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2). On line 39 of that form, copy
                      your current monthly income from line 14 above.
 Part 3:       Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 18. Copy your total average monthly income from line 11 .                                                                       $                  6,981.20
 19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you
     contend that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your
     spouse's income, copy the amount from line 13.
     19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                      -$                       0.00


       19b. Subtract line 19a from line 18.                                                                                          $          6,981.20


 20. Calculate your current monthly income for the year. Follow these steps:
       20a. Copy line 19b                                                                                                                $      6,981.20

              Multiply by 12 (the number of months in a year).                                                                               x 12

       20b. The result is your current monthly income for the year for this part of the form                                             $     83,774.40




       20c. Copy the median family income for your state and size of household from line 16c                                             $    105,261.00


       21. How do the lines compare?

                   Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The commitment
                   period is 3 years. Go to Part 4.

                   Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
                   commitment period is 5 years. Go to Part 4.

 Part 4:       Sign Below
       By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

    X /s/ Lewis G. Hall                                                           X /s/ Sheila G. Hall
        Lewis G. Hall                                                                 Sheila G. Hall
        Signature of Debtor 1                                                         Signature of Debtor 2
       Date March 28, 2019                                                            Date March 28, 2019
            MM / DD / YYYY                                                                 MM / DD / YYYY
       If you checked 17a, do NOT fill out or file Form 122C-2.
       If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 19-31755-KRH                         Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                      Desc Main
                                                                     Document     Page 65 of 70
 Debtor 1    Lewis G. Hall
 Debtor 2    Sheila G. Hall                                                                     Case number (if known)   19-31755


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 10/01/2018 to 03/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: It's a Pleasure Waiting on You, LLC
Income by Month:
 6 Months Ago:                                    10/2018                  $3,658.53
 5 Months Ago:                                    11/2018                  $2,686.36
 4 Months Ago:                                    12/2018                  $2,932.82
 3 Months Ago:                                    01/2019                  $2,251.86
 2 Months Ago:                                    02/2019                  $2,760.12
 Last Month:                                      03/2019                  $1,429.84
                                 Average per month:                        $2,619.92




Line 5 - Income from operation of a business, profession, or farm
Source of Income: It's A Pleasure Waiting on You, LLC
Income/Expense/Net by Month:
                         Date                                             Income                      Expense                           Net
 6 Months Ago:                  10/2018                                       $27,839.92                     $24,181.39                       $3,658.53
 5 Months Ago:                  11/2018                                       $22,116.00                     $19,429.64                       $2,686.36
 4 Months Ago:                  12/2018                                       $13,114.82                     $10,212.00                       $2,902.82
 3 Months Ago:                  01/2019                                       $23,250.14                     $20,998.14                       $2,252.00
 2 Months Ago:                  02/2019                                       $20,897.00                     $18,136.88                       $2,760.12
 Last Month:                    03/2019                                       $23,139.99                     $21,710.15                       $1,429.84
                     Average per month:                                       $21,726.31                     $19,111.37
                                                                                           Average Monthly NET Income:                        $2,614.95




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-31755-KRH                         Doc 15          Filed 04/25/19 Entered 04/25/19 16:58:53                      Desc Main
                                                                     Document     Page 66 of 70
 Debtor 1    Lewis G. Hall
 Debtor 2    Sheila G. Hall                                                                     Case number (if known)   19-31755

                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 10/01/2018 to 03/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: VA N Motion
Income by Month:
 6 Months Ago:                                    10/2018                  $1,459.00
 5 Months Ago:                                    11/2018                  $1,452.00
 4 Months Ago:                                    12/2018                  $1,169.00
 3 Months Ago:                                    01/2019                  $1,682.00
 2 Months Ago:                                    02/2019                  $2,118.00
 Last Month:                                      03/2019                  $2,598.00
                                 Average per month:                        $1,746.33




Line 5 - Income from operation of a business, profession, or farm
Source of Income: VA N Motion
Income/Expense/Net by Month:
                         Date                                             Income                      Expense                           Net
 6 Months Ago:                  10/2018                                       $12,186.00                     $11,663.85                        $522.15
 5 Months Ago:                  11/2018                                        $6,018.70                     $10,603.54                     $-4,584.84
 4 Months Ago:                  12/2018                                        $6,895.21                      $9,136.53                     $-2,241.32
 3 Months Ago:                  01/2019                                        $6,037.81                      $8,262.34                     $-2,224.53
 2 Months Ago:                  02/2019                                        $5,908.87                      $8,508.06                     $-2,599.19
 Last Month:                    03/2019                                       $10,789.09                      $8,205.19                      $2,583.90
                     Average per month:                                        $7,972.61                      $9,396.59
                                                                                           Average Monthly NET Income:                      $-1,423.97




Official Form 122C-1           Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
         Case 19-31755-KRH
TransUnion                      Doc 15Banfield
                                          FiledPet04/25/19
                                                     Hospital Entered 04/25/19 16:58:53
                                                                               Charlie Falk'sDesc
                                                                                              Auto Main
P.O. Box 2000                          Document
                                      Attn:             Page 67 of 70
                                            Billing & Collections              3237 Virginia Beach Boulevard
Chester, PA 19022                     PO Box 13998                             Virginia Beach, VA 23452
                                      Portland, OR 97213
      }
      b
      k
      1
      {
      C
      r
      e
      d
      i
      t
      o
      A
      s
      M
      a
      x




Certegy Check Services, Inc.          Bon Secours                              Charlie Falk's Auto Inc.
11601 Roosevelt Blvd.                 P. O. Box 28538                          Cleveland D. Turner, Reg Agent
Saint Petersburg, FL 33716            Henrico, VA 23228                        1366 SO Military Hwy
                                                                               Chesapeake, VA 23320


ChexSystems                           Bon Secours                              Chesterfield County - PP Taxes
Attn: Consumer Relations              P.O. Box 28538                           Carey A. Adams, Treasurer
7805 Hudson Rd., Suite 100            Richmond, VA 23228                       PO Box 70
Saint Paul, MN 55125                                                           Chesterfield, VA 23832


Experian                              Brock & Scott PLLC                       Cigna
Dispute Department                    484 Viking Drive                         P.O. Box 30028
P.O. Box 4500                         Ste 203                                  Tampa, FL 33630
Allen, TX 75013                       Virginia Beach, VA 23452


Equifax Information Services          Buford Road Imaging LLC                  CJW Medical Center
PO Box 740241                         2612 Buford Rd                           P.O. Box 740760
Atlanta, GA 30374                     Richmond, VA 23235                       Cincinnati, OH 45274




TransUnion Consumer Relations         Capital One                              CJW Medical Center
2 Baldwin Place                       Po Box 30281                             P.O. Box 13620
PO Box 1000                           Salt Lake City, UT 84130                 Richmond, VA 23225
Chester, PA 19022


Weimark Credit Information            Capital One                              CJW Medical Center
PO Box 994                            Attn: Bankruptcy                         PO Box 13620
Brick, NJ 08723                       Po Box 30285                             Richmond, VA 23225
                                      Salt Lake City, UT 84130


Aaron's Inc.                          Cardiology Assoc of Richmond             Clinical Colleagues Inc
2800 Canton Road; Suite #900          PO Box 740776                            PO Box 824246
Marietta, GA 30066                    Cincinnati, OH 45274                     Philadelphia, PA 19182




American Homepatient                  Cascade Capital LLC                      Colonial Heights Physicians
P.O. Box 5316773                      1670 Corporate Circle                    PO Box 14099
Atlanta, GA 30353                     Ste 202                                  Belfast, ME 04915
                                      Petaluma, CA 94954


Avante                                Caudle & Caudle. PC                      Colonial Kidneycare
3600 South Gessner                    3123 W Broad Street                      3601 Boulevard C
Houston, TX 77063                     Richmond, VA 23230                       Colonial Heights, VA 23834
Comcast Case 19-31755-KRH     Doc 15E.C.Filed
                                          Eck 04/25/19 Entered 04/25/19 16:58:53   Desc
                                                                        Henrico Federal   Main
                                                                                        Cred
PO Box 837                           Document
                                    Registered Agent Page 68 of 70      9401 West Broad Street
Newtown, CT 06470-0837              2306 A West Main Street             Henrico, VA 23294
                                    Richmond, VA 23220


Commonwealth Laboratory             Easy Pay/Duvera Collections         Humana Choice Care Network
PO Box 5468                         2701 Loker Av West                  P.O. Box 99767
Martinsville, VA 24115              Carlsbad, CA 92008                  Chicago, IL 60696




Commonwealth of VA-Tax              Easy Pay/Duvera Collections         I C System Inc
P.O. Box 2156                       Attention: Bankruptcy               Attn: Bankruptcy
Richmond, VA 23218-2156             Po Box 2549                         Po Box 64378
                                    Carlsbad, CA 92018                  St Paul, MN 55164


County of Chesterfield R.E.         Eck Enterprises, Inc.               IC System
Post Office Box 70                  1401 W. Main Street                 PO Box 64437
Chesterfield, VA 23832              Richmond, VA 23220                  Saint Paul, MN 55164




Credit Acceptance                   Elizabeth River Tunnels             IC System
Po Box 513                          700 Port Centre Pkwy                Po Box 64378
Southfield, MI 48037                Ste 2B                              Saint Paul, MN 55164
                                    Portsmouth, VA 23704


Credit Acceptance                   First Premier Bank                  Internal Revenue Service
25505 West 12 Mile Rd               601 S Minnesota Ave                 Centralized Insolvency Unit
Suite 3000                          Sioux Falls, SD 57104               P O Box 7346
Southfield, MI 48034                                                    Philadelphia, PA 19101-7346


Credit Adjustment Board             First Premier Bank                  James River Emergency Group
8002 Discovery Drive                Attn: Bankruptcy                    PO Box 660827
#311                                Po Box 5524                         Dallas, TX 75266
Henrico, VA 23229                   Sioux Falls, SD 57117


Credit One Bank                     First Virginia                      John Randolph Medical Center
Po Box 98875                        7001 Post Rd Ste 300                P. O. Box 538658
Las Vegas, NV 89193                 Dublin, OH 43016                    Atlanta, GA 30353




Credit One Bank                     First Virginia                      Jormandy LLC; Assignee of
Attn: Bankruptcy Department         6785 Bobcat Way                     Washington Mutual Inc.
Po Box 98873                        Ste 200                             6363 Center Dr. Bldg. Ste 203
Las Vegas, NV 89193                 Dublin, OH 43016                    Norfolk, VA 23502


Drs Stenger, Cole & Gupta           First Virginia Financial Servi      Lab Corp
7017 Old Jahnke Rd                  3219 Crater Rd.                     P.O. Box 2240
Richmond, VA 23225                  Suite C                             Burlington, NC 27216
                                    Petersburg, VA 23805
Lincare Case 19-31755-KRH        Doc 15Ocwen
                                           FiledLoan
                                                  04/25/19
                                                     ServicingEntered 04/25/19 16:58:53   Desc Main
                                                                               Richmond Headache Center
P.O.Box 9004                            Document
                                       Attn:            Page 69 of 70
                                             Research/Bankruptcy               2500 Gaskins Road
Clearwater, FL 33758-9004              1661 Worthington Rd Ste 100           Suite B
                                       West Palm Beach, FL 33409             Henrico, VA 23238


Lincare Inc.                           PHG Chippenham                        River View on the Appomattox
P.O. Box 105760                        PO Box 668                            201 Eppes St
Atlanta, GA 30348                      Brentwood, TN 37024                   Hopewell, VA 23860




Linebarger Goggan Blair & Samp         Premier Healthcare Associates         Social Security Administration
309 County Street                      7702 E. Parham Rd.                    1200 Rev. Abraham Woods Jr.
Suite 201                              Ste 101                               Boulevard
Portsmouth, VA 23704                   Richmond, VA 23294                    Birmingham, AL 35285


Mccarthy Burgess & Wol                 Professional Account Services         Southside Physician Network
26000 Cannon Rd                        PO Box 188                            PO Box 14000
Cleveland, OH 44146                    Brentwood, TN 37024                   Belfast, ME 04915




Medicredit                             Pulmonary & Critical Care Asso        Southside Regional Med Center
PO Box 1629                            PO Bxo 11768                          Attention: Bankruptcy Dept.
Maryland Heights, MO 63043             Richmond, VA 23230                    PO Box 501128
                                                                             Saint Louis, MO 63150


Midwest Recovery Systems               Pulmonary Assoc of Richmond           St Francis ER
514 Earth City Plaza                   PO Box 1870                           PO Box 404893
Earth City, MO 63045                   Cary, NC 27512                        Atlanta, GA 30384




Nicole S. Lang White                   Pulmonary Associates of RIC           St Francis Medical Center
6363 Center Drive                      P.O. Box 102594                       P.O. Box 404893
Bldg 6 Suite 203                       Atlanta, GA 30368                     Atlanta, GA 30384
Norfolk, VA 23502


NPAS                                   Radiology Ass. of Richmond, In        Thalhimer Brothers
PO Box 99400                           P.O. Box 13343                        700 E. Godfrey Ave.
Louisville, KY 40269                   Richmond, VA 23225                    Philadelphia, PA 19124




NPAS Inc.                              Radiology Assc of Richmond            Tricities Emergency Center
PO Box 99400                           2602 Buford Road                      1700 Temple Pkwy
Louisville, KY 40269                   Richmond, VA 23235                    Prince George, VA 23875




Ocwen Loan Servicing                   Radiology Assoc of Richmond           Union Bank & Trust
Po Box 24646                           2602 Buford Road                      PO Box 940
West Palm Beach, FL 33416              Richmond, VA 23235                    Ruther Glen, VA 22546
VCI      Case 19-31755-KRH        Doc 15    Filed 04/25/19 Entered 04/25/19 16:58:53   Desc Main
7202 Glen Forest Drive                     Document     Page 70 of 70
Suite 200
Richmond, VA 23226


Verizon Wireless
National Recovery Operations
Minneapolis, MN 55426




Verizon Wireless
Attn: Verizon Wireless Bankruptcy Admini
500 Technology Dr, Ste 550
Weldon Spring, MO 63304


Virginia Group Services, LLC
P.O. Box 14099
Belfast, ME 04915




VSU Multi-Purpose Center
20809 2nd Ave
Petersburg, VA 23803




Wakefield & Associates
PO Box 50250
Knoxville, TN 37950




Westcreek Fi
4951 Lake Brook Dr
Glen Allen, VA 23060




Westcreek Fi
Attn: Bankruptcy
Po Box 5518
Glen Allen, VA 23058
